 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                               WESTERN DISTRICT OF WASHINGTON

 8                                           AT SEATTLE

 9
     JENNIFER LACKEY,                                     Case No. 2:19-CV-00590-RSM
10
                   Plaintiffs,
11
            v.                                            ORDER GRANTING JOINT MOTION
12                                                        TO EXTEND CASE DEADLINES AND
     RAY KLEIN, INC., dba PROFESSIONAL                    TRIAL DATE
13   CREDIT SERVICE,
14                 Defendant.
15

16
            The court has considered the Parties’ Joint Motion to Extend Case Deadlines and Trial
17
     Date. Based on the parties’ written submissions,
18
            IT IS ORDERED:
19
     1.     The Joint Motion to Extend Case Deadlines and Trial Date is GRANTED;
20
     2.     The new case deadlines shall be as follows:
21
            a.     Discovery to be completed by February 28, 2020;
22
            b.     Expert disclosures and reports under FRCP 26(a)(2) are due by March 27, 2020;
23
            c.     Dispositive motions are due by March 27, 2020;
24
            d.     The deadline for holding an LCR 39.1 Mediation remains April 13, 2020;
25
            e.     Motions in limine are due by May 29, 2020;
26
     ORDER GRANTING JOINT MOTION TO EXTEND CASE                          COSGRAVE VERGEER KESTER LLP
                                                                         900 SW Fifth Avenue, 24th Floor
     DEADLINES AND TRIAL DATE; Lackey v. Ray Klein, Inc., Case No.       Portland, OR 97204
                                                                         (503) 323-9000
     2:19-CV-00590-RSM
                            1
 1

 2          f.       The pretrial order is due by June 12, 2020;

 3          g.       Proposed voir dire, jury instructions, trial briefs, and/or proposed findings of fact

 4                   and conclusions of law are due by June 19, 2020; and

 5          h.       A three-day jury trial will be set for July 13, 2020.

 6          DATED: January 22, 2020

 7

 8                                                  A
                                                    RICARDO S. MARTINEZ
 9                                                  CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13
     Presented by:
14

15    s/ Timothy J. Fransen
     Timothy J. Fransen, WSBA No. 51110
16   tfransen@cosgravelaw.com
     Robert E. Sabido, WSBA No. 29170
17   rsabido@cosgravelaw.com
     COSGRAVE VERGEER KESTER LLP
18   900 SW Fifth Avenue, 24th Floor
     Portland, OR 97205
19   Telephone: (503) 323-9000
     Facsimile: (503) 323-9019
20   Attorneys for Defendant
21

22

23

24

25

26
     ORDER GRANTING JOINT MOTION TO EXTEND CASE                               COSGRAVE VERGEER KESTER LLP
                                                                              900 SW Fifth Avenue, 24th Floor
     DEADLINES AND TRIAL DATE; Lackey v. Ray Klein, Inc., Case No.            Portland, OR 97204
                                                                              (503) 323-9000
     2:19-CV-00590-RSM
                            2
